DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive.
 Claims 1-20 are pending in this application and have been considered below.  Claims 1 and 11 are rejected.  Claims 2-10 and 12-20 are objected to. 
Arguments:
The applicant argued features, i.e., a system and method for improving the resource constraints by dynamically quantizing bit depth, reads upon Su (Pub. No.: US 2018/0115774 A1) as shown below.
Examiner’s Response:
Su is discussing in ¶27 a system and method for content-adaptive perceptual quantization of images with an input bit depth by a codeword mapping function that is generated based
on the input bit depth, a target bit depth, and the minimal bit depth values.  As a result Su shows the limitations “receiving a set of input values within a first range having a first bit depth,” “intermediate values to produce a set of output values within a second range having the first bit depth,” and “determining a predicted maximum for the second range based on a maximum of the set of input values.”  Su further discusses in ¶¶27-28 the bit-depth is adapted in real-time to a target bit depth that is lower than the pre-reshaped bit-depth.  Therefore Su shows the limitations “having a second bit depth that is different from the first bit depth.”  Su also discusses in ¶39 the re-quantizing of output frames.  Consequently, Su shows the limitations  “re-quantizing.”  Additionally, Su discusses in ¶40 discloses estimating the number of minimum bits required for each bin of the histogram from the original image and the noise mask.  Hence, Su shows the limitations “a predicted minimum for the second range based on a minimum of the set of input values.”
Arguments:
Concerning the applicant’s arguments that the combination of Su and Shi does not disclose the re-quantization is based on an input of the operation.  Ap. Args. pp. 7-8.   
Examiner’s Response:
The re-quantization is based on an input even if re-quantization is not directly performed on the input.  Su’s re-quantizing of the output frames in ¶39 and Fig. 1B is based on the output of the forward reshaping block 150 which takes the input and generates codeword mapping to map input frames.  Therefore, the re-quanization is based on the input values and reads on the claims. 
Arguments:
Concerning the applicant’s arguments on pp. 9-10 that Su’s input values do no produce intermediate values that are used to for re-quantization.   
Examiner’s Response:
The intermediate values cited in the Non-Final Rejection are the values output from Su’s codeword mapping function. Su ¶¶27, 39.  Thus, the intervening operation is the codeword mapping function the produces intermediate values.  Therefore, Su reads on the claimed intermediate values that are used to for re-quantization.   

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (Pub. No.: US 2018/0115774 A1 – hereinafter “Su”) in view of Shi et al. (US 20170270408 A1 – hereinafter “Shi”).
Claim 1:
Su discloses a method comprising: 
receiving a set of input values within a first range having a first bit depth (¶27 discloses “A content-adaptive quantizer processor receives an input image with an input bit depth.”); 
(¶¶27-28 discloses “target bit depth, which is lower than the input bit depth.”); and 
re-quantizing (heading starting at ¶33 discloses “Signal Quantization”; ¶39 discloses “re-quantized output frames” and “converts the re-quantized frames (132)”) the set of intermediate values to produce a set of output values within a second range having the first bit depth (¶27 discloses “adaptive perceptual quantization of images” … “A codeword mapping function is generated based on the input bit depth, a target bit depth, and the minimal bit depth values.”), wherein the re-quantizing includes: determining a predicted maximum (¶42 discloses “the minimum and maximum pixel values in this frame”) for the second range based on a maximum of the set of input values (¶27 discloses “minimal bit depth values”); and determining a predicted minimum for the second range based on a minimum of the set of input values (¶40 discloses “estimates the number of minimum bits required for
each bin of the histogram generated in step (210).”).
Su discloses all of the subject matter as described above except for specifically teaching “performing a convolution operation on the set of input values to produce a set of intermediate values.”  However, Shi in the same field of endeavor teaches “performing a convolution operation on the set of input values to produce a set of intermediate values” (¶10 discloses convolutions; ¶30 discloses “intermediate or hidden layers in the neural network”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Su and Shi before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to reduce the hardware cost of a neural network (Shi Abstract).  This motivation for the combination of Su and Shi is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 11:
Su discloses an integrated circuit (¶199) comprising…
The combination of Su and Shi disclose the elements recited in claim 11 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666